DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s response and amendments received March 1, 2021 are acknowledged.

Claims 1-48, 50-110, 113-115, and 117-120 have been canceled.
Claims 49, 111, 112, 116, and 121 have been amended.
Claims 49, 111, 112, 116, and 121 are pending in the instant application.

Claims 49, 111, 112, 116, and 121 are under examination in this office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 46, 49, 55, 57, 60, 67, 76, 93, 105-107, 109-121 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been withdrawn in view of applicant’s claim amendments received March 1, 2021 which reasonably address the issues raised in the rejection of record.  Specifically, the limitation added to the independent claim of “thereby administering an optimized treatment” has been construed to be an active process step that requires administration to the subject. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The rejection of claims 46, 49, 55, 60, 67, 76, 93, 109, and 111-114 under pre-AIA  35 U.S.C. 102(b) as being anticipated by van Dijk et al. as evidenced by Over has been withdrawn in view of applicant’s claim amendments received March 5, 2021.
Specifically, applicant has added limitation to the independent claim which are not disclosed in the cited art.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 


The rejection of claims 46, 49, 55, 60, 67, 76, 93, 107, 109, 111-114, 118, and 120 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlsson et al. in view of Bartl et al. (US 5,059,525) has been withdrawn in view of applicant’s claim amendments received March 5, 2021.
Specifically, applicant has added limitation to the independent claim which are not disclosed in the cited art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

The rejection of claims 46, 49, 55, 57, 60, 67, 76, 93, 109-114, and 118-121 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,001,495 has been rendered moot by applicant’s claim amendments received March 1, 2021.


The following is a new ground of rejection necessitated by applicant’s claim amendments received March 1, 2021.


Claims 49, 111, 112, 116, and 121 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In independent claim 49, applicant has claimed a “method of modifying a bleeding disorder treatment”.  This claim sets forth process steps by which the goal of “modification” is achieved.  The first is measuring the time it takes for a subject sample to form a clot after being contacted with a mixture known to promote coagulation, and this measured time is used in mathematical formulae to calculate pharmacokinetic (PK) parameters as set forth in part (a) of the claim.  Based upon these calculated parameters, the practitioner of the claimed method is directed in part (b) to “modify the treatment for the subject based upon the PK parameter.”  Given that half-life is recited as a calculated PK, this appears reasonable as it is known in the art that adjusting dosing based upon the actual in vivo half-life of an administered clotting factor improves therapeutic outcome as demonstrated by, for example, van Dijk et al. and Carlsson et al. (both of record).  However, part (b) of claim 49 as presently presented also recites “thereby administering an optimized treatment to the subject, wherein the treatment is maintained or adjusted” (emphasis added by the examiner).  The plain and ordinary meaning of “modifying” as is recited in the claim preamble reasonably means to change, and in the case of the instant claimed invention what is being changed/modified is the “bleeding disorder treatment”.  However, the claim explicitly states in part (b) that “treatment is maintained” which reasonably means that no change has occurred.  The specification does not appear to provide a special definition of the term “modify” such 
It should be noted that previously the claimed method did not appear to require administration of anything at all as was discussed in the office action mailed December 1, 2020 and in response applicant has added the limitation “thereby administering an optimized treatment to the subject” to the independent claim.  This added limitation reasonably requires and an active process step wherein something is administered to the subject of the instant claimed method.  While the independent claim does not explicitly state “administering an optimized factor IX treatment to the subject” given that the preamble recites “modifying a bleeding disorder treatment” and given that part (a) calculates a PK parameter of factor IX and part (b) recites “modifying the treatment for the subject based on the PK parameter” it appears unreasonable conclude that something other than “factor IX” is administered by the instant claims.     
It should be pointed out that Hemophilia B patients suffer from a deficiency in functionally active factor IX and thus are at risk for bleeding events such a hemorrhage.  These patients are often administered exogenous factor IX products to counteract the inability of the patient’s endogenous factor IX to participate properly in clot formation, as is readily evidenced by Carlsson et al. (of record) as well as paragraphs [0006-0009] of the instant specification.  As such a wide variety of factor IX products suitable for such replacement therapy are known in the art as evidenced by paragraphs [0170] and [0195- 0212], and the instant specification does not appear to disclose administration of anything other than a “Factor IX polypeptide” as set forth in section IV beginning on page 51 of the specification to hemophilia B patients.  Indeed, it is clear that the recitation of “factor IX” in the independent claim is a genus rather than a single product as evidenced by claim 121 which recites that the factor IX is really a fusion protein wherein factor IX is joined to an immunoglobulin Fc (i.e. rFIXFc).
modifying a bleeding disorder treatment” can be achieved if said “treatment is maintained” as is recited in the independent claim.  Therefore, in view of the breadth of the claims and the guidance and direction of the specification and art, it does not appear that artisans can reasonably practice the full breadth of applicant’s invention as presently claimed as discussed above.                  

Claims 49, 111, 112, 116, and 121 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,001,495 in view of Bartl et al. (US 5,059,525, of record). 
The issued claims recites methods wherein the time to clot (Ct) is measured in a patient sample to which has been added an activation mixture comprising FXIa and phospholipids, with Ct used to calculate a pharmacokinetic parameter (PK) of Factor IX (see all issued claims, most particularly claim 2).  Issued claim 2 further recites that the PK is half-life, presents a calculation for how this value is obtained, and adds the step of administering factor IX based upon the performed calculations.  The mathematical formulae recited in the issued claims appear to be the same as those recited in claim 49 as presently amended.  The issued claims further recite that the patient sample can be whole blood or citrated (compare issued claim 8 and instant claims 111 and 112 and note that citrate binds Ca ions leading to decalcification), that the administered coagulation factor drug is a factor IX monomer-dimer (compare issued claim 14 to instant claim 121).  It should be noted that all of the issued claims require administration of a coagulation drug product to the patient upon whom the clotting time assay is performed.  Notably applicant has amended independent claim 49 to incorporate an active drug administration step as such a limitation previously had not been required of any pending claim.  The issued claims differ from the instant claimed invention in that the issued claims do not recite that the assay method is carried out using a point of care system. 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant invention was made that the methods of the issued claims could be practiced using the test strips of Bartl et al. The ordinary artisan would have been motivated to do so in order to gain the advantages of speed, accuracy and reduced cost that test strips provide as compared to other assay formats as disclosed by Bartl et al. as such tests can be performed with a minimum of laboratory equipment such as what reasonably would be found in a point of care setting.  Further, it should be pointed out that the issued claims recite a method wherein an optimal dose of a factor IX drug for a specific patient is determined and then that determined amount is administered to the patient in question, and that this optimization of dosing is exactly what is accomplished in the instant claims.  Additionally, given the recitation in instant claim 116 that the patient is not present receiving any factor IX drug there is no requirement that the subjects upon whom the instant claimed methods are practices are necessarily presently receiving any care for their condition.  It is worth pointing out that if a subject is not receiving any treatment for their condition (e.g. the subject is not receiving replacement factor IX blood product to treat hemophilia B) that their care is suboptimal and thus in need of modification to optimize therapeutic efficacy.  As such the subjects of the issued and instant claims are not patentably distinct.
It should also be pointed out that applicant’s amendments received March 1, 2021 combine the limitations of specific mathematical calculations and point of care assay systems and well as add the new limitation of actually administering a factor IX polypeptide to a subject into a single claim.  Since all such limitations were never present in combination with each other, the new ground of rejection set forth above is 


 
No claims are allowable.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644


/Michael Szperka/
Primary Examiner, Art Unit 1644